WATSON, Judge.
This suit was consolidated for jury trial and appeal with our docket No. 5840, Edward Bryant Jinks, Individually, Etc. v. James W. McClure, Et Al, in which a separate opinion has been rendered this date. Both suits arise from the same accident and involve the same defendants, James W. McClure, Larry D. McClure, Hudson Engineering Corporation, Allstate Insurance Company, A. H. Crain, John Paul Crain and American Mutual Liability Insurance Company. Plaintiff herein is Earl Joseph Chapman. The issues presented are identical in the two cases. The testimony and conclusions applicable herein are discussed in the companion case. For the reasons assigned therein, the judgment of the trial court herein is amended to tax one-half of the costs of trial to Hudson Engineering Corporation. The judgment of the trial court is otherwise affirmed.
All costs of the appeal are taxed one-half to Hudson Engineering Corporation and one-half to James McClure, Larry McClure and Allstate Insurance Company.
AMENDED AND AFFIRMED.
GUIDRY, J., concurs and assigns written reasons.